NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0984-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TATIANNA I. HARRISON,

     Defendant-Appellant.
________________________

                   Submitted February 2, 2021 – Decided May 24, 2021

                   Before Judges Fisher, Moynihan and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 16-05-1381.

                   Edward Crisonino, attorney for appellant.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Debra G. Simms, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant Tatianna I. Harrison was tried by jury 1 for first-degree murder,

N.J.S.A. 2C:11-3(a)(1), (2) and corresponding gun charges related to the death

of a victim who died from a single gunshot wound to his head. Found guilty of

all indicted crimes, she appeals her conviction arguing:

            POINT ONE

            ADMISSION OF DEFENDANT'S                 STATEMENT
            WAS IN ERROR.

            POINT TWO

            THE   PROSECUTOR'S  REMARKS                    DURING
            CLOSING WERE IMPROPER.

            POINT THREE

            THE   NEWLY    DISCOVERED   EVIDENCE
            REQUIRED THE TRIAL COURT TO GRANT A
            NEW TRIAL.

Unpersuaded by any argument, we affirm.

                                       I

      In determining defendant's motion to suppress, the trial judge considered

three discrete statements she made to law enforcement officers. She made the



1
  Defendant was sixteen years old at the time of the homicide. A Family Part
judge granted the State's motion to involuntarily waive the Family Part's
jurisdiction allowing defendant to be tried in adult court. See N.J.S.A. 2A:4A-
26 (the statute still in effect at the time of the juvenile waiver hearing).

                                       2                                   A-0984-18
first to Berlin borough police officer Eric Wolf, Sr., who responded to

defendant's home in Berlin two days after the victim had been shot in Camden

on August 12, 2015, to ascertain defendant's well-being after the officer received

a report that, after her grandmother reported defendant missing, defendant's

mother advised police she had returned home and was threatening to harm

herself and others. The second statement was made that same day to Berlin

borough police officer Robert Murray, who had arrived at defendant's home just

as Wolf walked the handcuffed defendant down the driveway before

transporting her to a hospital crisis center; Murray greeted defendant asking,

"Hey Tatianna, how are you doing, what's going on?" The third was a recorded

audio statement given to Camden County Police Department Metro Division

detectives Dennis Convery and Edward Gonzales at a juvenile detention facility.

In her merits brief, defendant challenges only the recorded audio statement, not

the statements she made to Wolf—"I shot him, I shot that boy," specifying that

she shot him in the back of the head with a hollow-nose bullet—or Murray—"I

shot that boy in the back of the head with a hollow."




                                        3                                   A-0984-18
      As such, we will consider only defendant's argument that her recorded

statement to the detectives should be suppressed. 2 See Sklodowsky v. Lushis,

417 N.J. Super. 648, 657 (App. Div. 2011) (holding that issue not briefed on

appeal is deemed waived).

      After a N.J.R.E. 104 hearing at which Wolf and Convery testified, the trial

judge found both credible.       The one-hour-five-minute audio recording of

defendant's statement was also played in open court. From the trial judge's

record-supported findings, we glean the facts pertinent to defendant's challenge

to the admission of her statement to the detectives. See State v. Boone, 232 N.J.

417, 425-26 (2017) ("An appellate court reviewing a motion to suppress

evidence in a criminal case must uphold the factual findings underlying the trial

court's decision, provided that those findings are 'supported by sufficient

credible evidence in the record.'") (quoting State v. Scriven, 226 N.J. 20, 40

(2016)). We defer to the trial judge's determination of facts "because those

findings 'are substantially influenced by [an] opportunity to hear and see the

witnesses and to have the "feel" of the case, which a reviewing court cannot

enjoy.'" State v. Gamble, 218 N.J. 412, 424-25 (2014) (alteration in original)


2
  The trial transcripts do not list Murray as a witness, ostensibly confirming the
assistant prosecutor's representation to the trial judge that the State did not plan
on eliciting defendant's statement to Murray at trial during its case-in-chief.

                                         4                                    A-0984-18
(quoting State v. Johnson, 42 N.J. 146, 161 (1964)); see also State v. Tillery,

238 N.J. 293, 314 (2019) (extending deference to trial-court findings based on

recordings).

      After defendant told Wolf of the shooting and said it had occurred in

Camden, Wolf contacted Camden police to inquire if there had been any

shootings at the location defendant had disclosed to him. He eventually spoke

with Convery and provided Convery with the contact information for

defendant's grandmother who had reported her missing.

      When Convery called the contact number, defendant's mother—who has

the same surname as defendant's grandmother—answered and identified herself.

She advised Convery defendant was at the crisis center, and that she was seeking

to have defendant's juvenile probation violated so she could be detained.

      After defendant was released from the crisis center and transported to the

juvenile detention facility, Convery, unsuccessful at reaching anyone using the

contact phone number, went to defendant's home. Defendant's mother agreed to

meet him at the detention facility. He told her he was going to take a statement

from defendant to further explore defendant's prior statement that she had shot

someone in Camden.




                                       5                                    A-0984-18
      Convery, Gonzales and defendant's mother were in "a classroom[-]type

area" as Convery reviewed a "Juvenile Statement of Rights" form "line by line,"

advising defendant of her Miranda rights, see Miranda v. Arizona, 384 U.S. 436

(1966), as well as those accorded juveniles, see State in the Int. of A.A., 240

N.J. 341 (2020); State ex rel. A.S., 203 N.J. 131 (2010); State v. Presha, 163

N.J. 304 (2000). The judge found defendant

            answered affirmatively to having answered each
            question as she did so and she and [her mother] each
            signed off on the form. [Defendant] agreed to waive
            her right to remain silent and to counsel and further
            agreed to give a statement. She read out loud a portion
            of the form acknowledging this. Likewise, [her mother]
            read out loud that she had been advised of all of
            [defendant's] rights and consented to [defendant]
            waiving her rights and to answering the questions and
            to give a statement.

Defendant then gave a detailed account of the prelude to the shooting, her

shooting of the victim and the aftermath.

      Although we defer to the trial judge's findings of fact, we owe no

deference to his conclusions of law, which we review de novo. State v. Watts,

223 N.J. 503, 516 (2015). That review requires our determination if the State

proved beyond a reasonable doubt that defendant's waiver of the privilege

against self-incrimination was knowing, intelligent and voluntary in light of all




                                       6                                   A-0984-18
the circumstances. Presha, 163 N.J. at 312-13. We utilize the familiar polestar

in our analysis:

            At the root of the inquiry is whether a suspect's will has
            been overborne by police conduct. In determining
            whether a suspect's confession is the product of free
            will, courts traditionally assess the totality of
            circumstances surrounding the arrest and interrogation,
            including such factors as "the suspect's age, education
            and intelligence, advice as to constitutional rights,
            length of detention, whether the questioning was
            repeated and prolonged in nature and whether physical
            punishment or mental exhaustion was involved." State
            v. Miller, 76 N.J. 392, 402 (1978). Additionally, "[a]
            suspect's previous encounters with the law has been
            mentioned as [a] relevant factor." Ibid. We reaffirm
            those factors as germane to an evaluation of the
            admissibility of either adult or juvenile confessions.

            [Id. at 313.]

      Defendant argues the totality of the circumstances "weighed heavily in

favor of the suppression of the statement" in light of "defendant's unbalanced

mental health, cognitive limitations, the misleading representations of law

enforcement, and the lack of parental presence as defined by our law[.]" We

disagree.

      In her merits brief, defendant notes Wolf had brought her to the crisis

center the day prior to her statement; and avers she suffers from bipolar disorder




                                        7                                   A-0984-18
and had not taken her medications prior to admission to the center. She makes

no specific argument how these conditions impacted her statement.

      The trial judge considered defendant's more expansive argument

regarding her intelligence, education and experience and concluded "[t]he

information submitted to the court relative to th[o]se factors [to be] a mixed

bag." The judge found "[d]efendant ha[d] an IEP[3] classification of a learning

disability and a low IQ"; was "considered cognitively limited with difficulty

understanding basic questions"; "suffer[ed] from ADHD and bipolar disorder

for which she is prescribed medication." He also observed defendant's statement

referenced that she "was off of prescribed medication until her time" at the crisis

center. But the judge also considered evidence that "defendant does excellent

at school[,] . . . was the student of the month and was an honor roll student."

The judge highlighted defendant's "responsive answers to numerous detailed

questions" and the "absence of any expert opinion [about the impact of] . . .

defendant's mental condition or the effect of taking or not taking certain

medications" as supporting the voluntariness of her statement.


3
   An "IEP," or "individualized education program," is written statement for a
child with a disability that includes information about the child's current
academic performance, the child's annual academic goals, instructions for
tracking the child's progress, and other details relating to the child's learning
environment and necessary accommodations. 20 U.S.C. § 1414(d)(1)(A)(i).

                                        8                                    A-0984-18
      Deferring to those factual findings, we perceive no evidence that

defendant's mental or cognitive states rendered her statement involuntary. As

we observed in State v. Smith:

            The fact that defendant was suffering from a mental
            illness at the time of the questioning did not render his
            waiver or his statement involuntary. The United States
            Supreme Court has held that "coercive police activity is
            a necessary predicate to [a] finding that a confession is
            not 'voluntary' within the meaning of the Due Process
            Clause of the Fourteenth Amendment." Colorado v.
            Connelly, 479 U.S. 157, 167 (1986). The Court
            stressed that the "Fifth Amendment privilege is not
            concerned 'with moral and psychological pressures to
            confess emanating from sources other than official
            coercion.'" Id. at 170 (quoting Oregon v. Elstad, 470
            U.S. 298, 304-05 (1985)). "The voluntariness of a
            waiver of this privilege [was said to] depend[] on the
            absence of police overreaching, not on 'free choice' in
            any broader sense of the word." Ibid. The Court added
            that "the relinquishment of the right [to remain silent]
            must have been voluntary in the sense that it was the
            product of a free and deliberate choice rather than
            intimidation, coercion or deception. . . ." Ibid. (citing
            Moran v. Burbine, 475 U.S. 412, 421 (1986)).

            [307 N.J. Super. 1, 10-11 (App. Div. 1997) (alterations
            in original).]

Nothing in the record supports the argument that the detectives exploited

defendant's mental illness or cognitive status to obtain her statement.

      Defendant's claim of "misleading representations" by the detectives is

based on her contention that Convery gave defendant's mother "the indication

                                        9                                 A-0984-18
that he was attempting to help the juvenile [defendant]" and the mother "then

reiterated this to [defendant], telling her she [would be] going to 'come home to

mommy[,'] 'given protective custody, and . . . going to a new house to live.'"

Defendant argues the detectives "did nothing to correct this perception, in fact

they escalated it," telling defendant it was "okay to open up"; she did not "have

to stay closed in all the time"; and "repeatedly told her that they were trying to

help her." She asserts "[t]he entire theme of . . . defendant's statement was that

the police were there to help her, which [was] far from the truth and

contradictory to the Miranda warnings."

      "Although police misrepresentations are relevant in analyzing the totality

of the circumstances surrounding a claim that a confession was involuntary,"

State v. Pillar, 359 N.J. Super. 249, 269 (App. Div. 2003), such

misrepresentations "alone are usually insufficient to justify a determination of

involuntariness or lack of knowledge. Moreover, a misrepresentation by police

does not render a confession or waiver involuntary unless the misrepresentation

actually induced the confession," State v. Cooper, 151 N.J. 326, 355 (1997)

(citations omitted); see also Pillar, 359 N.J. Super. at 269.

      We agree with the trial judge that the detectives did not explicitly

contradict the Miranda warnings. There was one point, well after defendant



                                       10                                   A-0984-18
explained how she had shot the victim, that Convery showed defendant a

photograph of the victim and asked, "Who's that?" Convery explained to the

trial judge at the evidentiary hearing that defendant "turned her head away from

the photograph so that she wasn't looking at it." The following colloquy ensued

after defendant gave no audible response:

            DETECTIVE GONZALES: Why did you look away?
            It's okay to talk to us, [defendant]. We're here trying to
            help. Who is it?

            [DEFENDANT]: I don't know.

            DETECTIVE CONVERY: You don't know who this
            is?

            [DEFENDANT]: No.

            DETECTIVE CONVERY:              But you recognize the
            person.

            DETECTIVE GONZALES: It's okay to open up,
            [defendant]. You don't have to stay closed in all the
            time, okay?

            DETECTIVE CONVERY: Are you all right? What's
            wrong? Did you tell anybody who did this besides the
            officers?

            [DEFENDANT]: No.

            DETECTIVE CONVERY: So is there a reason why
            somebody would be trying to claim what you did, or
            you trying to claim what someone else did?



                                       11                                 A-0984-18
            [DEFENDANT]: Uh-uh.

            DETECTIVE CONVERY: Were you with anybody
            else that would know more information than you know?

            [DEFENDANT]: I told everybody to leave.

            DETECTIVE CONVERY: So you walked up by
            yourself, just you and him? Or you guys walked up as
            a group?

            [DEFENDANT]: By myself.

            DETECTIVE CONVERY: Okay. So who is this
            picture? Do you know his name? Do you know the
            street name? Do you know what they called him? Do
            you want me to put the picture away?

Convery testified "[a]fter a few questions which she wasn't answering as much,

I then put the photograph away, at which time she turned back and engaged in

conversation and made eye contact again."

      Gonzales's statements that it was "okay to open up" and defendant did not

"have to stay closed in all the time" arguably contradicted defendant's right to

remain silent.   But it was obvious defendant didn't open up.        Gonzales's

statements did not induce any part of the confession so as to "render [the]

confession or waiver involuntary." Cooper, 151 N.J. at 355.

      We disagree with the remainder of defendant's arguments based on the

skewed view of the record she advances. Although Convery did tell defendant



                                      12                                  A-0984-18
he wanted to help her, he did so primarily in the context of ascertaining if, as

defendant ultimately contended, someone other than she had shot the victim as

evidenced by exchanges after defendant finished describing the shooting:

            DETECTIVE CONVERY: Now when you shoot, if
            you shoot semi-automatic, the difference between a
            revolver and a semi-automatic is semi-automatic will
            eject or kick out the shell casing.

            [DEFENDANT]: That's what.

            DETECTIVE CONVERY: Okay. What happened to
            that casing? Did you grab it?

            [DEFENDANT]: (No verbal response.)

            DETECTIVE CONVERY: No?

            [DEFENDANT]: I didn't stay for nothing. I looked at
            the guy.

            DETECTIVE CONVERY:             Was there anybody else
            there?

            [DEFENDANT]: Not around.

            DETECTIVE CONVERY: [Defendant], here's the
            deal, you've gotta tell me the truth. You understand
            me? If you were there, you were there. But if
            somebody else did it, there's a difference. You
            understand what I'm saying?

            [DEFENDANT]: Mm-hmm.

            DETECTIVE CONVERY: I don't want you trying to
            claim somebody[] else's stuff for stupid reasons.

                                      13                                   A-0984-18
      [DEFENDANT]: I would never claim someone else's
      stuff.

      DETECTIVE CONVERY:              All right.    Would
      somebody, one of your boys, try to claim some of your
      stuff?

      [DEFENDANT]: They did before.

      DETECTIVE CONVERY: And that's why I want to
      find out who you're hanging out with, because
      somebody has more information or knows more about
      something than you do. So I'm going to ask you this.
      Did you actually pull the trigger, or was it somebody
      else and you were just there with them?

      [DEFENDANT]: It was me.

Convery later pressed defendant again to tell him who shot the victim:

      DETECTIVE CONVERY: Did you recognize the
      picture I showed you earlier when you turned away?

      [DEFENDANT]: Yeah.

      DETECTIVE CONVERY: Who was that?

      [DEFENDANT]: Another person I don't like.

      DETECTIVE CONVERY: Who was it?

      [DEFENDANT]: He's dead.

      DETECTIVE CONVERY: He's dead?

      DETECTIVE GONZALES: How do you know he's
      dead? [Defendant], how do you know he's dead?



                               14                                  A-0984-18
              [DEFENDANT]: 'Cause.

              DETECTIVE CONVERY:               'Cause why?        Did
              somebody shoot him?

              [DEFENDANT]: He's dead.

              DETECTIVE CONVERY: Who shot him?

              [DEFENDANT]: He is dead.

              DETECTIVE CONVERY: Who shot him?

              [DEFENDANT]: He's dead.

              DETECTIVE CONVERY: Who shot him?

              [DEFENDANT]: Me.

Despite her constant admissions that she had shot the victim, he questioned her

once again:

              DETECTIVE CONVERY: I'm going to show you this
              picture again, all right? Is this the person that you're
              saying was shot?

              [DEFENDANT]: (No verbal response.)

              DETECTIVE CONVERY: Okay. And you're saying
              that you shot him?

              [DEFENDANT]: (No verbal response.)

              DETECTIVE CONVERY: Who was with you when it
              happened?

              [DEFENDANT]: (No verbal response.)

                                        15                               A-0984-18
DETECTIVE CONVERY: Okay. [Defendant], who
actually pulled the trigger?

[DEFENDANT]: Me. I was told to so I did it.

DETECTIVE CONVERY: You were told to. Who told
you to do it?

[DEFENDANT]: I did it. It doesn't matter know who
told—

DETECTIVE CONVERY:           It does matter, to me it
does.

[DEFENDANT]: Well to me it doesn't.

DETECTIVE CONVERY: Listen, listen, listen. I don't
know what the answer's going to be for this but I'm
going to ask you anyway. Do you care about yourself?

[DEFENDANT]: No.

DETECTIVE CONVERY: Okay. Now here's a more
important question. Do you care about your mom?

[DEFENDANT]: Not really.

DETECTIVE CONVERY: What about your brother?

[DEFENDANT]: No.

DETECTIVE CONVERY:           Then who do you care
about?

[DEFENDANT]: Nobody.

DETECTIVE CONVERY: Why not?



                        16                              A-0984-18
[DEFENDANT]: 'Cause.

DETECTIVE CONVERY: Because why? Why? Your
mom wants—

[DEFENDANT]: What's there to live for?

DETECTIVE CONVERY: Your mom, your brothers.
How many brothers you got?

[DEFENDANT]: Three.

DETECTIVE CONVERY: You don't want no nieces
and nephews, you don't want no kids, none of that?
Why not?

[DEFENDANT]: 'Cause I want to be a killer.

DETECTIVE CONVERY: Okay. But yet it doesn't get
you far, right? What's your favorite food?

[DEFENDANT]: Fries.

DETECTIVE CONVERY: French fries? What about
your favorite drink?

[DEFENDANT]: I don't know.

DETECTIVE CONVERY: You don't know? You don't
like milk, Pepsi?

[DEFENDANT'S MOTHER]: Smoothies.

DETECTIVE CONVERY: Smoothies?

[DEFENDANT]: No.




                       17                            A-0984-18
              DETECTIVE CONVERY: Mom always buys you
              smoothies she's saying. I'm trying to help you out as
              much as I can, all right. If you did it, then you did it.
              But if somebody told you to do it, you have to tell me
              who told you.

              [DEFENDANT]: The person that told me to do it is
              nowhere in the state no more it don't matter.

      Defendant attempts to analogize the detective's statements in A.S.—where

the detective told the defendant "that answering his questions would show that

she was a 'good person' and would actually benefit her," 203 N.J. at 151—to

Convery's statements. The Court held "[n]ot only was the veracity of [the

detective's statements to A.S.] dubious, a fact of which an attorney would have

made A.S. aware, it also contradicted the Miranda warning provided to A.S.:

that anything she said in the interview could be used against her in a court of

law." Ibid.

      The detective's actions in this case were different. The record evidences

that Convery attempted to learn from defendant, even after she had confessed,

if someone else pulled the trigger. By telling her he was trying to help her, he

did not vitiate the Miranda warnings. And it must be remembered defendant

provided the chilling details of her motive, planning and homicidal act before

the detectives said any of the remarks that defendant describes as misleading

representations.

                                        18                                A-0984-18
      We also note that defendant was not a fourteen-year-old "of tender

sensibilities [who] may have great difficulty withstanding the rigors of a police

interrogation," as was the defendant in A.S. Id. at 149. Defendant had previous

involvement with the juvenile justice system. She was a gang member with

"First Lady" status in her Crip set. She admitted both formulating a calculated

plan to shoot the victim in a public space as an act of retribution and carrying

out that plan. She was no shrinking violet.

      Her independence was evident in the interchanges she had with her mother

during her statement. The first time her mother spoke during the statement, after

defendant had already told the particulars of the homicide, Convery was

attempting—without success—to gather information about others who were

with defendant on the night of the shooting:

            [DEFENDANT'S MOTHER]: Can I?

            DETECTIVE CONVERY: Yeah, go ahead.

            [DEFENDANT'S MOTHER]: [Defendant], all this, for
            one, you're going to come home to mommy. You're
            going to get into protective custody.

            [DEFENDANT]: I'm not going in no protective
            custody. I broke the law. (Inaudible)

            [DEFENDANT'S MOTHER]: No, we're going into a
            house, a house far away and nobody gonna know where.



                                      19                                   A-0984-18
           [DEFENDANT]: I'm not doing all that. That's just
           movie stuff. I'm not doing all that.

           [DEFENDANT'S MOTHER]: I don't think that you did
           this.

           [DEFENDANT]: You're going to think all you want. I
           know what I did.

Defendant's exchange with her mother after the detectives had finished

questioning further manifests that defendant was not swayed by any of her

mother's comments:

           DETECTIVE CONVERY: Okay. Put down your
           initials and the date and time. And the time's going to
           be 1:25. Do you have any questions before we leave?

           [DEFENDANT'S MOTHER]: I don't know what to
           say. I just know that I love you with all the life in me.
           You do have a heart, [defendant]. You are on
           medication. You do have a diagnosis.

           [DEFENDANT]: (Inaudible) medication stuff like—

           [DEFENDANT'S MOTHER]: Yeah but you told me
           different—

           [DEFENDANT]: No, I'm not. I'm just saying that I
           just don't, I don't want to be home.

           [DEFENDANT'S MOTHER]: Because you don't want
           to take it.

           [DEFENDANT]: Yeah. What's the point of taking
           medicine for no reason, just so I can feel all sleepy and
           what[]not.

                                     20                                A-0984-18
[DEFENDANT'S MOTHER]: No, [defendant].

[DEFENDANT]: But I don't need medicine. I never
did need medicine. Just 'cause last year I got locked up
for (inaudible), just 'cause of that they wanted me to
take medicine.

[DEFENDANT'S MOTHER]: You understand you
don't have to make marks on your—

[DEFENDANT]: Understand, cut, same thing, cut with
a knife.

[DEFENDANT'S MOTHER]: Okay, and you was not
on medicine then. (Inaudible) The point is this is not
you, this is not you at all. I'm not accepting it. My
higher power ain't accepting it. It's going to be a change
around.

[DEFENDANT]: I told you what I wanted to do.
Ever[] since I mentioned it, what did you want me to
say when I said, when I always said, mom I want a gun.
(Inaudible).

[DEFENDANT'S MOTHER]: What happened to,
mommy, I want to go in the Army?

[DEFENDANT]: Because of the gun.

[DEFENDANT'S MOTHER]: No. What happened to,
mommy, I want to be a cheerleader?

[DEFENDANT]: That's all out the window.

[DEFENDANT'S MOTHER]: Why does it have to be
out the window? What happened to mommy, I want to
be a poet, I want to write books.



                           21                                A-0984-18
     [DEFENDANT]: I'm done talking.

     [DEFENDANT'S MOTHER]: You don't want to hear
     that stuff?

     [DEFENDANT]: Nope.

     [DEFENDANT'S MOTHER]: What happened to,
     mommy, I'm going to make it, I'm going to be
     somebody.

     [DEFENDANT]: I never said that.

     [DEFENDANT'S MOTHER]:             You never said that,
     [defendant]?

     DETECTIVE GONZALES: What grade are you in
     now? When you was in school, what grade were you
     in?

     [DEFENDANT]: Tenth.

     DETECTIVE GONZALES: Tenth grade?

     [DEFENDANT'S MOTHER]: A student. Why are you
     turning everything negative[?]

     [DEFENDANT]: 'Cause nothing is positive.

     [DEFENDANT'S MOTHER]: It is positive.

Those exchanges also refute defendant's argument that her mother

     was physically present at the interrogation but was not
     acting as the buffer between the police and the juvenile
     that a parent is expected to be. In fact, she acted in the
     complete opposite, telling defendant she would be
     coming home with mommy, and would be going to a

                                22                                 A-0984-18
            new house in protective custody, and that the police
            were there to help her.

As stated, defendant had already confessed by the time her mother said anything

and defendant did not at all agree with her mother's statements.

      Moreover, defendant's mother never told her the police were there to help

her. She did not, as defendant contends in her merits brief, reiterate Convery's

"indication [to the mother prior to the statement's commencement] that he was

attempting to help" defendant. This was not the case, as in A.S., where police

had the juvenile's adoptive mother "read A.S. her rights, a procedure which

tainted the interview from its outset and must not be utilized in the future." Id.

at 137, 149.    A.S. is also inapposite because Convery reviewed each of

defendant's rights with her and her mother, even adding some explanation to the

printed material, emphasizing "we can talk and if you don't feel comfortable[,]

we can stop at any time," and later reiterating "you can stop me at any time."

And, again, defendant was not like A.S.: an unsophisticated fourteen-year-old

juvenile.

      Of course, "the parent's role as a 'highly significant factor' in the totality

of the circumstances analysis used to assess whether a juvenile's confession was

knowing, intelligent, and voluntary," Id. at 147 (quoting Presha, 163 N.J. at

315), and "courts should give that factor added weight when balancing it against

                                       23                                     A-0984-18
all other factors," Presha, 163 N.J. at 315; see also A.S., 203 N.J. at 147. The

Court explained "[t]he role of a parent in the context of a juvenile interrogation

takes on special significance," because "[i]n that circumstance, the parent serves

as advisor to the juvenile, [and as] someone who can offer a measure of support

in the unfamiliar setting of the police station." Presha, 163 N.J. at 314. The

Court particularly explained "[w]hen younger offenders are in custody, the

parent serves as a buffer between the juvenile, who is entitled to certain

protections, and the police, whose investigative function brings the officers

necessarily in conflict with the juvenile's legal interests." Id. at 315. The Court

held a parent's "mere presence" did not provide the buffer expected by the Court.

A.S., 203 at 148. "In order to serve as a buffer, the parent must be acting with

the interests of the juvenile in mind." Ibid.

      The record belies defendant's contention that her mother worked against

her during the statement. The mother expressed caring concern for defendant—

albeit, at times, laced with fanciful wishes, ones that defendant knew were just

that. So the detective's failure to correct the mother's statements had no impact

on defendant, who had already confessed.         The facts of this case are not

analogous to those in A.S., where the parent replied to A.S.'s question whether

she had to talk if she had a lawyer: "[Y]ou . . . have to talk"; "[Y]ou . . . have


                                       24                                    A-0984-18
to answer," 203 N.J. at 139, and harangued the fourteen-year-old to answer the

detective's questions notwithstanding A.S.'s "imperfect, child-like efforts to

assert her right to" remain silent, id. at 136. Defendant's mother never urged her

to confess, and her words did not engender defendant's confession; defendant's

mother did not "provide the police with an assistant." See id. at 137.

      We discern that, although Convery advised defendant of her rights in her

mother's presence, he did not follow the Court's instruction to "then let the parent

and child consult in private" to afford the mother "a meaningful opportunity to

help [defendant] understand [her] rights and decide to waive them." A.A., 240

N.J. at 345. To be sure, that practice should have been followed. But we note

the detectives did not prevent consultation between defendant and her mother.

Defendant said she understood each of the rights and both defendant and her

mother read the waiver portion aloud before agreeing to its terms. Thereafter,

Convery confirmed that defendant's mother wanted to remain present during the

statement.

      "If law enforcement officers do not allow a parent and juvenile to consult

in private, absent a compelling reason, that fact should weigh heavily in the

totality of the circumstances to determine whether the juvenile's waiver and

statements were voluntary." Id. at 359. That heavy weight is lightened here.


                                        25                                    A-0984-18
Defendant was a savvy sixteen-year-old, experienced with law enforcement and

the streets, who fully understood her rights. She showed unwillingness to listen

to her mother. And neither defendant nor her mother impliedly or overtly

expressed any desire to talk after Convery administered defendant's rights. This

was not the case where the detectives did "not allow a parent and juvenile to

consult in private." Ibid.

      We deem the balance of defendant's suppression-related arguments,

including that police did not provide defendant with the assistance of her

grandmother—her legal guardian—and instead selected defendant's mother as

her buffer during the statement even though the mother's parental rights had

been terminated, to be without sufficient merit to warrant discussion. R. 2:11-

3(e)(2). A close review of the record reveals that Convery called the number

Wolf provided for the grandmother, and defendant's mother answered the phone.

Any attempted contact by Convery always resulted in interactions with the

mother; there is no evidence he ever met or talked with the grandmother. Indeed,

at the start of the statement, Convery recited the statement was being taken "[i]n

the presence of her mother, Ms. [Doe 4]." He then asked, "Is it Eda [Doe]?"



4
  For both the mother and grandmother, we use a fictitious surname for the one
they shared.

                                       26                                   A-0984-18
Defendant's mother corrected, "Tawanna [Doe]."          That Convery thought

defendant's mother was the same person for whom Wolf gave Convery the

contact information is evidenced by his subsequent statement to defendant:

"You were reported missing. Your mother reported you missing." Convery did

not circumvent defendant's legal guardian, her grandmother, in selecting her

mother to be present during the statement. Indeed, defendant never asked for

her grandmother or protested her mother's presence.

      Defendant's arguments for suppression of her statement also ignore the

totality of the circumstances. The trial judge also considered other factors that

militated against suppression:    defendant had prior experience with police

questioning, having been involved in multiple juvenile proceedings; the length

of detention—"about an hour and five minutes starting at 12:25 p.m."; the lack

of evidence of physical punishment or mental exhaustion as "defendant appeared

generally alert during the interrogation" and "gave responsive answers to the

questions without any particular delays."

      The circumstances under which defendant's statement was taken were not

perfect. But the totality of the circumstances demonstrate that the State met its

burden of proving beyond a reasonable doubt defendant's waiver of her privilege

against incrimination was knowing, intelligent and voluntary. See A.S., 203


                                      27                                   A-0984-18
N.J. at 148. The trial judge did not err in denying her motion to suppress the

recorded statement.

                                        II

      Defendant also argues the assistant prosecutor's comments about the

trajectory taken by the bullet that struck the victim were not based on the

evidence and had the "clear capacity to have led to an unjust verdict," see State

v. Frost, 158 N.J. 76, 88-89 (1999), thus warranting a new trial. Defendant

specifies the portion of the State's summation where the assistant prosecutor

countered defendant's trial testimony that a person known as "Scrap" shot the

victim and threatened her if she disclosed his culpability:

            And then, lastly, the medical examination. This is a key
            point. Back to front; right to left, slightly upwards.
            She's 5'4". Tyrell, Savage—whatever you want to call
            him—Scrap, big dudes, tall, at least 5'10". She told you
            that. She told you that. She told you she was 5'4".
            When you put a gun that close to the back of
            somebody's head, if you're 5'10" or above, that's down
            on Vinny, who his mother . . . said was approximately
            5'5", 5'6". That's down, that's not slightly upwards.
            She's shorter than Vinny. If she's going to put a gun to
            the back of his head that pathway is going to be slightly
            upwards.

Defendant claims the State's failure to call any expert, including the medical

examiner or a ballistics expert, "to opine on the likely path a bullet would travel




                                       28                                    A-0984-18
given the relative heights of a shooter and a victim" rendered the assistant

prosecutor's remarks extrinsic to the evidence.

      Our Supreme Court recently reiterated the standards to which we hold the

State's lawyer when summing to a jury:

             While "prosecutors in criminal cases are expected to
             make vigorous and forceful closing arguments to
             juries" and are "afforded considerable leeway," "their
             comments [should be] reasonably related to the scope
             of the evidence presented." [Id.] at 82. "[R]eferences
             to matters extraneous to the evidence" may constitute
             prosecutorial misconduct. State v. Jackson, 211 N.J.
             394, 408 (2012). "In other words, as long as the
             prosecutor 'stays within the evidence and the legitimate
             inferences therefrom,'" [State v. McNeil-Thomas, 238
             N.J. 256, 275 (2019)] (quoting State v. R.B., 183 N.J.
             308, 330 (2005)), "[t]here is no error," ibid. (quoting
             State v. Carter, 91 N.J. 86, 125 (1982)).

             [State v. Williams, ___ N.J. ___, ___ (2021) (slip op. at 14).]

      The assistant prosecutor did not stray from the Court's strictures. The trial

record shows the parties stipulated that, had the medical examiner testified, he

would have stated the victim sustained "a gunshot wound to the back of [his]

head[,] . . . located approximately two inches above and three inches posterior

to the right ear canal[;]" and "the overall pathway of the projectile was back to

front, right to left, and slightly upward."




                                        29                                     A-0984-18
       In her statement, defendant told the detectives that as she walked with the

victim and he stopped and slowed down, she told him "you all behind me

walking, can you walk ahead of me." She said she stopped and acted like she

was tying her shoe then shot him in the back of the head at close range.

       During the trial, the victim's mother testified he was approximately 5'6"

tall. In her statement to the detectives, defendant said she was 5'4". Convery

testified he identified Scrap as Zihere Sabre whom he met and ascertained Scrap

was Convery's height—approximately 5'10"—or "maybe actually about an inch

taller."

       The assistant prosecutor did nothing more than link the stipulated fact that

the projectile's path was "slightly upwards" to the relative heights of defendant,

Scrap and the victim, proposing that the path indicated it was fired from

defendant who was shorter than both the victim and Scrap. Although the height

and angle of the gun could have been adjusted no matter the height of the

shooter, those facts and conclusions did not require expert testimony as the

subject was not beyond the ken of an ordinary juror. As the trial judge said in

his oral decision denying defendant's motion for a new trial, "[t]his is really

layperson physics and geometry. No expert is needed to understand a simple

argument about how a bullet would travel given the position of the gun relative


                                       30                                    A-0984-18
to the position of the shooting victim at the time the shot was fired." We wholly

agree, considering that the inference the assistant prosecutor was asking the jury

to draw related only to the source of the upward path of the fired bullet, a path

established by the medical examiner's stipulated finding.

      As the trial judge instructed the jury in conformance with the model jury

charge,

            circumstantial evidence means evidence that proves a
            fact from which an inference of the existence of another
            fact may be drawn.

            An inference is a deduction of fact that may logically
            and reasonably be drawn from another fact or group of
            facts established by the evidence. Whether or not
            inferences should be drawn is for you to decide using
            your own common sense, knowledge and every day
            experience. Ask yourselves is it probable, logical and
            reasonable.

            [Model Jury Charges (Criminal), "Criminal Final
            Charge" (rev. May 12, 2014).]

The jury was free to make the inference based on the evidence presented even if

the assistant prosecutor said nothing of the issue. Defendant had the same

opportunity to argue the factual evidence supported a divergent finding.

      Indeed, defendant posed no objection to the assistant prosecutor's

comments. Although, in the absence of an objection, we generally apply the

plain error standard and will not reverse unless the error was "of such a nature

                                       31                                   A-0984-18
as to have been clearly capable of producing an unjust result," R. 2:10-2, we

need not decide whether, in the context of this jury trial, relief need be afforded

because the possibility of an unjust result is "sufficient to raise a reasonable

doubt as to whether the error led the jury to a result it otherwise might not have

reached," State v. Macon, 57 N.J. 325, 336 (1971). The assistant prosecutor

committed no error, much less plain error, by his evidence-based comments.

      Thus, there is no need to further analyze and

            weigh "the severity of the misconduct and its
            prejudicial effect on [defendant's] right to a fair trial,"
            State v. Wakefield, 190 N.J. 397, 437 (2007), and
            reverse a conviction on the basis of prosecutorial
            misconduct only if "the conduct was so egregious as to
            deprive defendant of a fair trial," ibid. (quoting State v.
            Papasavvas, 163 N.J. 565, 625 (2000)).

            [Williams, ___ N.J. at ___ (slip op. at 14).]

                                        III

      Defendant advances a single argument regarding the trial judge's denial of

her motion for a new trial: a new trial was warranted because "[a]fter the verdict

. . . defendant recalled that she told a friend named Wayne Roberts on the day

of the shooting that 'Scrap' was the shooter and had threatened . . . defendant."

The judge considered Roberts's witness statement under the "stringent" test to

which newly discovered evidence is put in determining a new-trial motion: "the


                                       32                                    A-0984-18
new evidence must be (1) material to the issue and not merely cumulative or

impeaching or contradictory; (2) discovered since the trial and not discoverable

by reasonable diligence beforehand; and (3) of the sort that would probably

change the jury's verdict if a new trial were granted." State v. Carter, 85 N.J.

300, 314 (1981). A defendant must satisfy all three prongs to be entitled to a

new trial. State v. Ways, 180 N.J. 171, 187 (2004).

      Concluding defendant met the first prong, the trial judge found "the

alleged conversation between . . . defendant and . . . Roberts is arguably material

because it tends to show that she was not the real shooter and that she was merely

taking the fall for someone else." Although the judge deemed the evidence

"largely cumulative" of defendant's trial testimony "since it essentially

constitutes her telling another person the same thing at an earlier time," the judge

noted the evidence "also cuts against the [S]tate's implied argument of recent

fabrication given that the statement actually was made, according to . . .

defendant, shortly after the incident."

      Turning to the third prong, the judge gave the evidence "moderate weight"

because, "if believed, it would bolster . . . defendant's recantation and denial of

guilt that she testified to at trial." The judge discerned that the "exceedingly

unreliable nature of recantation testimony" and Roberts's probable impeachment


                                          33                                  A-0984-18
with his criminal history, it was "not probable that this new evidence would

change the jury's verdict[.]" The judge also determined the "evidence clearly

fails" the second prong because Roberts was "incarcerated in a [S]tate

correctional facility at the time of trial" and was accessible to defendant.

      The trial judge's comprehensive and cogent findings well support his

analysis of the three pertinent prongs, and we perceive no abuse, much less a

clear abuse, of his sound discretion, see State v. Russo, 333 N.J. Super. 119, 137

(App. Div. 2000), that "arises on demonstration of manifest error or injustice[,]"

Hisenaj v. Kuehner, 194 N.J. 6, 20 (2008) (citation and internal quotation marks

omitted); State v. Torres, 183 N.J. 554, 572 (2005), and occurs when the trial

judge's "decision is 'made without a rational explanation, inexplicably departed

from established policies, or rested on an impermissible basis,'" Jacoby v.

Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012) (quoting Flagg v. Essex Cnty.

Prosecutor, 171 N.J. 561, 571 (2002)).

      The judge properly discerned evidence is considered material under prong

one if it has "'some bearing on the claims being advanced' . . . [including]

evidence that supports a general denial of guilt." State v. Nash, 212 N.J. 518,

549 (2013) (quoting Ways, 180 N.J. at 188). The Court in Nash recognized that

"prongs one and three are inextricably intertwined." Ibid. As such,


                                       34                                      A-0984-18
            [d]etermining whether evidence is merely cumulative,
            or impeaching, or contradictory, and, therefore,
            insufficient to justify the grant of a new trial requires
            an evaluation of the probable impact such evidence
            would have on a jury verdict. Therefore, the focus
            properly turns to prong three of the Carter test, whether
            the evidence is of the sort that would probably change
            the jury's verdict if a new trial were granted. The
            characterization of evidence as merely cumulative, or
            impeaching, or contradictory is a judgment that such
            evidence is not of great significance and would
            probably not alter the outcome of a verdict. However,
            evidence that would have the probable effect of raising
            a reasonable doubt as to the defendant's guilt would not
            be considered merely cumulative, impeaching, or
            contradictory.

            [Ways, 180 N.J. at 188-89 (citations and internal
            quotation marks omitted).]

Under both of these prongs, the "central issue" is whether the newly discovered

evidence has the power to "shake the very foundation of the State's case and

almost certainly alter the earlier jury verdict." Nash, 212 N.J. at 549 (quoting

Ways, 180 N.J. at 189, 191).

      The second prong "recognizes that judgments must be accorded a degree

of finality and, therefore, requires that the new evidence must have been

discovered after completion of trial and must not have been discoverable earlier

through the exercise of reasonable diligence." Ways, 180 N.J. at 192.




                                      35                                  A-0984-18
      The trial judge's denial of the new-trial motion adhered to our holding

that, when considering a motion for a new trial under Rule 3:20-1, a judge "shall

not set aside a jury verdict unless 'it clearly and convincingly appears that there

was a manifest denial of justice under the law.'" State v. Armour, 446 N.J.

Super. 295, 305-06 (App. Div. 2016). There is no reason to disturb the judge's

sound decision. See Russo, 333 N.J. Super. at 137.

      Affirmed.




                                       36                                    A-0984-18